DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020, 07/26/2021 and 01/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leister (U.S. PGPub No. 2015/0205182).
Regarding claim 1, Leister teaches an optical element (Fig 7) comprising: at least one optically-anisotropic layer that is formed using a composition including a liquid crystal compound (para 0010 lines 1-7), wherein at least one of the optically-anisotropic layers has a liquid crystal alignment pattern in which a direction of an optical axis derived from the liquid crystal compound changes while continuously rotating in at least one in-plane direction (para 0052; para 0108), and the optically-anisotropic layer has a region in which an alignment direction of a liquid crystal compound in at least one of upper and lower interfaces has a pre-tilt angle with respect to the interface (Fig 9b; para 0113-0114; para 0023; para 0032; para 0040; para 0065).
Regarding claim 2, Leister teaches wherein in the at least one interface, the region having a pre-tilt angle and a region not having a pre-tilt angle are periodically present (Fig 9b; para 0113-0114).
Regarding claim 3, Leister teaches wherein the optically-anisotropic layer has a region having twisting properties in a thickness direction (Fig 7b; para 0052; 0109).
Regarding claim 5, Leister teaches two or more optically-anisotropic layers having different alignment patterns (Fig 7B; para 0109-0110).
Regarding claim 6, Leister teaches wherein the two or more optically-anisotropic layers have different pre-tilt angles (Fig 9b; para 0040; para 0113-0114).
Regarding claim 7, Leister teaches wherein the two or more optically-anisotropic layers have the same tilt orientation with respect to the interface of the optical axis derived from the liquid crystal compound (para 0113).
Regarding claim 8, Leister teaches wherein the two or more optically-anisotropic layers have different tilt orientations with respect to the interface of the optical axis derived from the liquid crystal compound (para 0113).
Regarding claim 9, Leister teaches wherein the two or more optically-anisotropic layers have different average values of tilt angles in a thickness direction with respect to the interface of the optical axis derived from the liquid crystal compound (para 0040).
Regarding claim 10, Leister teaches wherein at least one of the optically-anisotropic layers has a region having different tilt angles of optical axes derived from the liquid crystal compound in a thickness direction (para 0040).
Regarding claim 11, Leister teaches wherein in a case where a length over which the direction of the optical axis derived from the liquid crystal compound rotates by 180° in a plane is set as a single period, at least one of the optically-anisotropic layers has regions having different lengths of the single periods in a plane (para 0009, para 0015, para 0016; para 0045).
Regarding claim 12, Leister teaches wherein at least one of the optically-anisotropic layers has a region where a tilt angle of twist in a thickness direction with respect to at least one of interfaces of an equiphase surface and a tilt angle of the optical axis derived from the liquid crystal compound in the thickness direction are different from each other in the thickness direction (para 0040).
Regarding claim 13, Leister teaches a patterned alignment film that is laminated on one surface of at least one surface of the optically-anisotropic layer (par 0010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leister (U.S. PGPub No. 2015/0205182) in view of Weng et al (U.S. PGPub No. 2017/0373459).
Regarding claim 4, Leister teaches all of the elements of the claimed invention as stated above.
However, Leister fails to teach wherein in the optically-anisotropic layer, the liquid crystal compound is cholesterically aligned in a thickness direction.
Weng teaches wherein in the optically-anisotropic layer, the liquid crystal compound is cholesterically aligned in a thickness direction (para 0032, para 0034, par 0037 and para 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation axes of the liquid crystal layer of Leister in relation to the vertical direction as taught by Weng to create a cholesteric orientation for an improved method to achieve achromatic diffraction within the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/7/2022